 1

 2

 3                                                                CLERK, U.S. DISRICTCOURT

 4
                                                                      JAN 2 $ Z020
 5
                                                                  A~RAL DISTRICT OF CALIFORNIA
6

 7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                        Case No.8:2o-MJ-00042
ii                        Plaintiff,
12                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING
i3   CHRISTIAN MICHAEL MORALES,
                                                      [Fed. R. Crim. P. 32.i(a)(6); i8 U.S.C.
i4                        Defendant.                  § 3143~a)~
i5
i6
i~          The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Southern District of California for alleged
i9   violations of the terms and conditions of his/her supervised release; and
20         The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.1(a)(6) and i8 U.S.C. § 3i43(a), hereby finds the following:
22         A. (x) The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24             § 3i42(b)or (c).
25         B. (x) The defendant has not met his/her burden of establishing by clear and
26             convincing evidence that he/she is not likely to pose a danger to the safety of
27

                                                  1
 F■               any other person or the community if released under i8 U.S.C. § 3i42(b) or

 ~~               (c).

 3             These findings are based on: nature of current allegations which includesfailure

 4    to appear; history of substance abuse; and lack of amenability to compliance with

 5    supervision.

 6          IT THEREFORE IS ORDERED that the defendant be detained pending the final

 7    revocation proceedings.

 8

 9    Dated:
                                                         NORABLE AUTUMN D. SPAETH
io                                                    United States Magistrate Judge
1i

12

i3

i4

i5
i6
i~

i8

19
20

21

22

23
24

25

26

27
                                                  2
